Order, entered May 5, 1966, vacating the order directing the examination unanimously reversed, on the law, on the facts and in the exercise of discretion, the order directing the examination reinstated and the defendants’ motion for reconsideration or rehearing denied; the order entered May 5, 1966, denying the motion to strike the answer unanimously modified, on the law, on the facts and in the exercise of discretion, to the extent of holding that defendant Loew’s is estopped from submitting proof in support of its denials of ownership and operation of the Americana Hotel and holding that the allegations of the complaint of ownership and operation of the said hotel by defendant Loew’s stand admitted, and, as so modified, otherwise denied, with $30 costs and disbursements to plaintiffs-appellants. Opinion by McNally, J. [26 A D 2d 263.] Settle order on notice. Concur — Botein, P. J., Breitel, McNally, Steuer and Capozzoli, JJ.